FILED
                            NOT FOR PUBLICATION                                JUL 29 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: PETER F. BRONSON and SHERRI               No. 13-60089
L. BRONSON,
                                                 BAP No. 12-1368
              Debtors,

                                                 MEMORANDUM*
PETER F. BRONSON and SHERRI L.
BRONSON,

              Appellants,

 v.

THOMAS M. THOMPSON,

              Appellee.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
              Markell, Dunn, and Jury, Bankruptcy Judges, Presiding

                             Submitted July 27, 2015**
                             San Francisco, California

Before: D.W. NELSON, CANBY, and NOONAN, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peter and Sherri Bronson appeal pro se the decision of the Bankruptcy

Appellate Panel dismissing as moot their appeal from the bankruptcy court’s denial

of their Fed. R. Civ. P. 60(b) motion for reconsideration of an order granting relief

from the automatic stay. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We

review de novo the BAP’s mootness determination, Nat’l Mass Media Telecomm.

Sys., Inc. v. Stanley (In re Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178,

1180 (9th Cir. 1998), and we affirm.

      Bankruptcy’s mootness rule applies when a debtor has failed to obtain a stay

from an order permitting sale of an asset. In re Onouli-Kona Land Co., 846 F.2d
1170, 1171 (9th Cir. 1988). Here, the Bronsons failed to obtain a stay from the

bankruptcy court’s 2008 order permitting Thompson to foreclose on the office

building, and have failed to show that any exception to the mootness rule applies to

their case. See id. at 1172-73. Consequently, we dismiss this appeal as moot.

      DISMISSED.




                                          2